423 F.2d 1200
UNITED STATES of America, Plaintiff-Appellee,v.Richard Field PIETERS, Appellant.
No. 24350.
United States Court of Appeals, Ninth Circuit.
March 24, 1970, Rehearing Denied April 23, 1970.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Gregory E. Fischbach (argued), Michael J. Lightfoot, Asst. U.S. Attys., Wm. Matthew Byrne, U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, ELY and TRASK, Circuit Judges.
PER CURIAM.


1
The judgment of conviction is affirmed.


2
This is a selective service case in which defendant-appellant for the first time gave notice of asserted conscientious objections at the induction center when he refused to be inducted.  On the record, there is no prior official notice of such a claim.


3
The case is governed by Brown v. United States, 9 Cir., 409 F.2d 1354, and Blades v. United States, 9 Cir., 407 F.2d 1397.